DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 8, 2022 has been entered. 
Claim Interpretation
In claim 1, line 11, Applicant recites a series of feeds having an open end and a closed end and in claim 1, line 12 references “the open ends” and “the closed ends”.  The Examiner interprets the open ends and the closed ends as referencing open ends and closed ends of the series of feeds.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: glass supply feed unit in claims 14-16, 18, and 22-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 14 is/are objected to because of the following informalities:  in lines 15-16 “increase or decrease a speed of the glass supply unit” should be “increase or decrease of a speed of the glass supply unit.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14- 16, 18, and 22-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the horizontally disposed planar support" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets "the horizontally disposed planar support" should be “a horizontally disposed planar support"
Claim 14 recites the limitation "the glass supply feed" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the Examiner if “the glass supply feed” corresponds to “the glass supply feed unit” or if “the glass supply feed” is a roller/conveyor or the supply of glass fed to the redirection system.  Please clarify claim 14.  Claims 15-16, 18, and 22-25 depend from claim 14, and are also indefinite.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art rejection in the non-final office action dated Apr. 26, 2022 have been considered, but are moot due to new grounds of rejection necessitated by the amendment to the claims filed Aug. 8, 2022.
While some of the same references are applied, the Examiner has provided a rejection with Ostendarp in view of Shiraishi for a sensor in communication with the glass supply feed.  Please see the rejection below.  A new reference was applied to teach the claimed open ends and closed ends alternating on each side of the horizontally disposed planar support.  Please see new grounds of rejection below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-16, 18, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostendarp (US 6502423) in view of Shiraishi et al. (US 2005/0178159 – hereinafter Shiraishi) and Nuttgens et al. (US 2009/0155024 – hereinafter Nuttgens).
Regarding claims 14, Ostendarp discloses (Figs. 1 and 2 and Col. 1, lines 18-22 and Col. 6, line 56 to Col. 7, line 54) a glass supply feed unit (“forming device 1”) configured to form a glass ribbon (“glass band”) in a vertical direction and discloses the glass band is horizontally oriented in horizontal zone 3c on a redirection system, such as transport device 40 that includes a horizontally disposed planar support (“conveyor belt 41”) and a monitoring device 30 with a sensor (“spacing sensor 31”) connected to a control device 32 that is connected with drive device 42 of transport device 40.  Ostendarp (Col. 7, lines 7-54) further discloses the monitoring device (30) for control of the changes of bending radius (R) and discloses when a change of the bending radius (R) occurs and the control device tests whether or not the change is transient.  If it is a transient change fluctuation, the change of the bending radius is allowed to occur and the conveying speed of the glass band in the horizontal zone 3c remains unchanged, if a longer duration fluctuation occurs, a correction of the feed speed through the horizontal zone 3c must take place.  Ostendarp discloses a suitable signal is input to the drive so that an adjustment of the change in bending radius can take place, so that the sagging in the deflection zone can again be adjusted.  Ostendarp (Col. 3, lines 60-65) further discloses preferably the feed speed of the horizontal glass band is controlled to the bending or deflection.  Changes in the bending radius arise because of different feeds speeds of the vertical and horizontal portions of the glass, for example due to fluctuations in hot forming.  Based on this disclosure, Ostendarp provides for a sensor to detect a shape of the glass ribbon as the glass ribbon is redirected and the sensor is in communication with a speed control (i.e. conveying speed changes) and a glass supply feed (corresponding to drive device 42).  It would be obvious to a person having ordinary skill in the art, conveying speed changes include signals for an increase or decrease of the glass supply feed (i.e. drive device 42) based on the shape of the redirected glass ribbon.  
As discussed above, Ostendarp discloses a redirection system comprising conveyor belt 41 that also functions as a horizontal planar support.   Ostendarp fails to disclose one gas bearing system and it’s claimed structure.  However, Shiraishi (Figs. 1, 7, [0035] and [0037]) discloses an alternative type horizontal conveyor, such as conveying supporter 50 directing a fluid in a vertical direction to support and convey a glass ribbon.  Both Ostendarp and Shiraishi disclose supplying a glass ribbon, redirecting the glass ribbon, and horizontally conveying the glass ribbon.  It would be obvious to a person having ordinary skill in the art, the conveyor belt of Ostendarp could be substituted by an alternative horizontal conveyor, such as a fluid/gas bearing system.  Further, while Ostendarp in view of Shiraishi fails to disclose the one gas bearing system comprising a series of feeds having an open end and a closed end, the open ends and closed ends alternating on each side of a horizontally disposed planar support, Nuttgens (Figs. 1A-1D, abstract, and [0063]-[0065]) discloses details of a horizontal gas cushion for levitating support of a glass or glass ceramic including gas feed chambers 51, 52, and 53 and discharge chambers 71, 72, and 73.  The chambers provide for a series of feeds having an open end and a closed end (i.e. end with closure part 29) and closed ends alternating on each side of the horizontally disposed planar support to provide for a particularly homogeneous pressure distribution.  Both Nuttgens and Ostendarp in view of Shiraishi provide for fluid/gas bearings supports for levitating a glass.  It would be obvious to a person having ordinary skill in the art, the horizontal levitation support with alternating open ends and closed ends of Nuttgens could be substituted in the apparatus of Ostendarp in view of Shiraishi to provide for a redirection system configured to direct gas in the vertical direction to support the glass ribbon and provide for a homogeneous pressure distribution system.  This provides for one gas bearing system comprising a series of feeds having an open end and a closed end, the open ends and closed ends alternating on each side of a horizontally disposed planar support to provide for a homogeneous pressure distribution in the conveying system.  
Regarding claim 15, the gas bearing system of Ostendarp in view of Shiraishi and Nuttgens does not include a curved support to provide an arcuate gas film that redirects the glass ribbon to the horizontal direction.  Therefore, it would be obvious to a person having ordinary skill in the art, the apparatus of Ostendarp in view of Shiraishi and Nutgens provides for the claimed limitations.  
Regarding claims 16 and 22, in addition to the rejection of claims 14 and 15 above, and based on the disclosures of Shiraishi and Nuttgens, it would be obvious to a person having ordinary skill in the art, the one gas bearing system of Ostendarp in view of Shiraishi and Nuttgens comprising a horizontally disposed planar support is configured to provide a planar gas film that supports the redirected glass ribbon in the horizontal direction, as claimed in claims 16 and 22, and further the planar gas film redirects the glass ribbon upwardly in the vertical direction, as claimed in claim 22, in order to support the glass.
Regarding claim 18, as discussed in the rejection of claim 14 above, Ostendarp discloses the monitoring device comprises an ultrasonic spacing sensor (31) and the speed control is in communication with the redirection system.  It would be obvious in the substitution of Ostendarp in view of Shiraishi and Nuttgens, the sensor and the speed control are in communication with the conveying system (i.e. one gas bearing system) that is part of the redirection system in the apparatus of Ostendarp in view of Shiraishi and Nuttgens.  Additonally, Ostendarp (Col. 5, lines 31-36) further discloses the sensors for monitoring bending or deflection from vertical alignment can be mechanical or optical sensors.  Therefore, based on the additional teachings from Ostendarp, it would be obvious to a person having ordinary skill in the art the ultrasonic sensor of Ostendarp to detect sag, could be substituted by an optical detector.
Regarding claim 23, Ostendarp fails to disclosed details of the forming device configured to form a glass ribbon in a vertical direction.  However, Shiraishi (Fig. 3 and [0026]-[0027]) further discloses a “forming body 12” and discloses a plurality of walls (“upper edges 26”) defining an open channel (“channel 24”) where molten glass overflows downward over walls of the forming body to form two individual flows of molten glass that combine to form the glass ribbon.  Both Ostendarp and Shiraishi disclose forming a glass ribbon vertically, it would be obvious to a person having ordinary skill in the art, the forming device of Ostendarp could be substituted by the forming body 12 of Shiraishi, since the forming device of Ostendarp and Shirarishi are configured to provide for a vertical glass ribbon.  
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostendarp (US 6502423) in view of Shiraishi et al. (US 2005/0178159 – hereinafter Shiraishi) and Nuttgens et al. (US 2009/0155024 – hereinafter Nuttgens) as applied to claim 14 above, and further in view of Burdette (US2011/0289967 – hereinafter Burdette) and Beall et al. (US 2012/0135848 – hereinafter Beall).
Regarding claim 24, Ostendarp fails to disclosed details of the forming device configured to form a glass ribbon in a vertical direction.  However, Burdette (Figs. 1B and [0015]) discloses a fusion process with a forming apparatus (112), to produce a continuous glass sheet (i.e. glass ribbon) in a vertical direction and an alternative apparatus for forming a glass ribbon includes a slot draw and Beall ([0033]) discloses the slot draw method including a drawing tank having an open slot.  Therefore, based on the additional teachings of Burdette and Beall, it would be obvious to a person having ordinary skill in the art, the forming body Ostendarp could be substituted by an alternative apparatus for forming a vertical glass ribbon, such as a drawing tank having an open slot, since the drawing tank with slot, as taught by Burdette and Beall and the forming device of Ostendarp perform the same function, specifically supplying a continuous vertical glass ribbon.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostendarp (US 6502423) in view of Shiraishi et al. (US 2005/0178159 – hereinafter Shiraishi) and Nuttgens et al. (US 2009/0155024 – hereinafter Nuttgens) as applied to claim 14 above, and further in view of Kohli (US 2013/004761 – hereinafter Kohli).  
Regarding claim 25, Ostendarp fails to disclosed details of the forming device configured to form a glass ribbon in a vertical direction.  However, Shiraishi (Fig. 3 and [0026]-[0027]) further discloses a “forming body 12” and discloses a plurality of walls (“upper edges 26”) defining an open channel (“channel 24”) where molten glass overflows downward over walls of the forming body to form two individual flows of molten glass that combine to form the glass ribbon.  Both Ostendarp and Shiraishi discloses forming a glass ribbon vertically, it would be obvious to a person having ordinary skill in the art, the forming device of Ostendarp could be substituted by the forming body 12 of Shiraishi, since the forming device of Ostendarp and Shirarishi are configured to provide for a vertical glass ribbon.  Further, Kohli (Fig. 2 and [0024]) discloses a process comprising a forming body (24) similar to the forming body of Shiraishi, and Kohli discloses it is known in the art to provide for various rollers (48) to contact the ribbon along the edges to aid in the drawing process.  Therefore, based on the additional teachings of Kohli, it would be obvious to a person having ordinary skill in the art, to include a pair of rollers (corresponding to forming rollers) for aiding in drawing/forming of the glass ribbon in the apparatus of Ostendarp in view of Shiraishi.
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741